J-S33034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JAMES MATTHEW STRUNK

                            Appellant               No. 1621 WDA 2015


          Appeal from the Judgment of Sentence September 21, 2015
                 In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0002700-2014


BEFORE: GANTMAN, P.J., OLSON, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED MAY 17, 2016

        Appellant, James Matthew Strunk, appeals from the judgment of

sentence entered in the Blair County Court of Common Pleas,1 following his

conviction for the summary offense of public drunkenness.2 We affirm.

        The relevant facts and procedural history of this case are as follows.

At approximately 12:50 p.m. on October 15, 2014, Sergeant Robert Archey

and Patrolman Erik Stirk responded to a dispatch regarding a person lying in
____________________________________________


1
  Although Appellant purports to appeal from the order finding him guilty of
public drunkenness, the appeal properly lies from the judgment of sentence
imposed following his bench trial conviction for that offense.          See
Commonwealth v. W.H.M., Jr., 932 A.2d 155 (Pa.Super. 2007) (stating
direct appeal in criminal proceeding properly lies from judgment of
sentence).
2
    18 Pa.C.S.A. § 5505.


___________________________

*Former Justice specially assigned to the Superior Court.
J-S33034-16


an alley. The officers arrived on the scene within minutes. Sergeant Archey

was the first to arrive. As he approached the reported location, a woman

pointed at the alley. From the street, Sergeant Archey observed Appellant

leaning against a van in a parking area adjacent to the alley. Appellant was

unstable and unsteady on his feet. As Sergeant Archey spoke to Appellant,

the officer noticed that Appellant appeared “out of it,” “a little confused,”

and “smiling.” (N.T. Trial, 9/15/15, at 7). Appellant also said he was “just a

little high.” Id. Appellant walked to the other end of the van in a swaying

and unsteady manner. Sergeant Archey observed a hypodermic needle on

the ground where Appellant had originally been standing. When Patrolman

Stirk arrived on the scene, he observed Appellant had an unsteady gait and

slurred speech. After Sergeant Archey brought Patrolman Stirk’s attention

to the hypodermic needle, Patrolman Stirk arrested Appellant. At that point,

Patrolman Stirk detected an odor of alcohol on Appellant’s breath.

      Following a bench trial, the court convicted Appellant of public

drunkenness. On September 21, 2015, the court sentenced Appellant to pay

a $200.00 fine plus costs of prosecution. Appellant filed a timely notice of

appeal on October 6, 2015.     The court ordered Appellant to file a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b);

Appellant timely complied.

      Appellant raises the following issue for our review:

         DID THE [TRIAL] COURT COMMIT REVERSIBLE ERROR
         WHEN IT FOUND THAT THE COMMONWEALTH HAD MET

                                     -2-
J-S33034-16


          ITS BURDEN [OF] PROOF BEYOND REASONABLE DOUBT
          AS THE [TRIAL] COURT CONCLUDED THAT…APPELLANT
          WAS “MANIFESTLY UNDER THE INFLUENCE OF ALCOHOL
          AND/OR CONTROLLED SUBSTANCE” AS REQUIRED BY THE
          STATU[T]E?

(Appellant’s Brief at 4).

      Our standard of review for sufficiency of the evidence claims implicates

the following legal principles:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

      The Crimes Code defines the offense of public drunkenness in

pertinent part as follows:

                                      -3-
J-S33034-16


         § 5505. Public drunkenness and similar misconduct

         A person is guilty of a summary offense if he appears in
         any public place manifestly under the influence of alcohol
         or a controlled substance…to the degree that he may
         endanger himself or other persons or property, or annoy
         persons in his vicinity.

18 Pa.C.S.A. § 5505.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Timothy M.

Sullivan, we conclude Appellant’s issue merits no relief.        The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed October 28, 2015, incorporating

its Opinion and Order, filed September 18, 2015, at 2-5) (finding: Officers

Archey and Stirk testified credibly; location where officers confronted

Appellant constituted “public place”; evidence established that Appellant was

person who was reported lying in alley; responding officers testified that

Appellant was unsteady and unstable on his feet, swayed with staggered

gait, slurred his speech, and had odor of alcohol on his breath; officers

recovered hypodermic needle from area where Appellant had been standing;

officers’ observations established beyond reasonable doubt that Appellant

was manifestly under influence of alcohol and/or controlled substance to

extent he might have posed danger to himself or others, or annoyed persons

in his vicinity). Accordingly, we affirm on the basis of the trial court opinion.

      Judgment of sentence affirmed.


                                      -4-
J-S33034-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/2016




                          -5-
                                                                      Circulated 04/29/2016 10:52 AM


     IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA

                                                    CR 2700-2014

v.

JAMES M. STRUNK,
           DEFENDANT
                                                                                                                   0                  c:,
                                                                                                                   >                  r-
                                                                                                                   .. ]
                                                                          •'     . j      ·~····
                                                                         :·,.: r :                                                    ;::,,,
                                                                          .:                                       (')
                                                                                                                       ,....,
                                                                                                                                      :.:~
                                                                                                                                      , ·.:,
                                                                          •·           : .··       ;   .
                                                                                                                   I                  , .,     "T]
HON. TIMOTHY M. SULLIVAN                                                                                           .                    --
                                                  PRESIDING JUDGE                                                          _-;~        ·,.;
                                                                                                                                        r·
                                                                                                                                       C)
                                                                               ···;                                              . c:.: rn
                                                                           :~:~ (") . .                    -c,     . ·:                :.1:: CJ
                                                                                                                                 -'     --i'
JACKIE ATHERTON-BERNARD,           ESQUIRE        CHIEF ASST. DISTRICT !'I'TY.-0::1                                     . ·; :·<
EDWARD E. ZANG, ESQUIRE                           COUNSEL FOR DEFE~41Sl'.f r-o                                                  ..
                                                                                                                        . '/;p         -·o
                                                                               C)           l/l
                                                                                c:                         c,
                                                                                ~                          .. r:
                  OPINION PURSUANT TO RULE 1925 OF THE
                   PA RULES OF APPEALLTE PROCEDURE


FACTUAL/PROCEDURAL HISTORY:

       The Defendant, James M. Strunk, was originally charged with Use/Possession

of Drug Paraphernalia     and Public Drunkenness for an incident which allegedly

occurred on or about October 15, 2014 within the City of Altoona. The Commonwealth

later withdrew the Use/Possession of Drug Paraphernalia charge, as confirmed in an

Order entered July 13, 2015 by the Honorable Wade A. Kagarise.     The matter proceed

to a summary trial on September 15, 2015, at which time the Commonwealth presented

the testimony of Sergeant Robert Archey of the Blair County Sheriffs Office and

Patrolman Erik Stirk of the Altoona Police Department.   The Defendant testified in his

own behalf.




                                          1
        We entered an Opinion and Order dated September 17, 2015, consisting of 28

specific Findings of Fact and 10 Conclusions of Law.        We adjudicated the Defendant

guilty of the summary offense of Public Drunkenness.          On September 21, 2015, we

sentenced the Defendant to pay a $200 fine plus costs of prosecution.        On October 6,

2015, the Defendant filed a timely Notice of Appeal and a Petition to Proceed In Forma

Pauperis.    We entered a Rule 1925(b) Order on October 13, 2015, directing the

Defendant to file his Concise Statement of the Errors Complained of on Appeal within

twenty (21) days thereafter.     The Defendant has complied with said Order, filing his

Concise Statement on October 21, 2015.


STANDARD OF REVIEW:

        Superior Court's standard of review from an appeal of a summary conviction

heard de novo by the trial court is limited to a determination of whether an error of law

has been committed and whether the findings of fact are supported by competent

evidence. Commonwealth v. Marizzaldi, 814 A.2d 249 (Pa. Super. 2002).

DISCUSSION:


       In his Concise Statement, the Defendant raises eight (8) specific allegations of

error as follows:

       (a)   That the Court erred in admitting into evidence the Commonwealth's

pictures of the alley in question at the trial over the objection of defense counsel as a

violation of the Rules of Discovery.

       The admission of evidence is committed to the sound discretion of the trial court,

and a trial court's ruling regarding the admission of evidence will not be disturbed on

appeal unless that ruling reflects manifest unreasonableness or partiality, prejudice, bias,


                                             2
or ill-will, or such lack of support to be clearly erroneous. Commonwealth v. Minich, 4

A.3d 1063 (Pa. Super. 2010).

        The evidence in question consisted of photographs of the alley and parking lot

area where the Defendant was found by the police. During the Commonwealth's case-in-

chief, we initially sustained the Defendant's objection and precluded admission of the

photographs since they had not been provided in discovery. The photographs had

essentially been taken "on the eve" of trial.

       When reviewing a ruling on an alleged discovery violation, the reviewing court

must first determine whether a discovery violation, in fact, occurred before it can reach

the question of whether or not it was prejudicial to the defense. Commonwealth v.

Thomasello, 693 A.2d 1310 (Pa Super. 1997). The standard used in determining whether

the trial court has erred in regard to a discovery violation is an abuse of discretion

standard. Id.

       After the testimony of the Defendant, however, we allowed the Commonwealth to

introduce the photographs into the record during cross-examinationof the Defendant and

the rebuttal testimony of Sergent Archey. The Defendant had denied that he was in the

alley way and claimed he was on his friend's property. The Defendant denied that he ever

fell or was laying on the ground.

       The Defendant put the exact location of where this event occurred at issue during

his testimony, i.e., whether this incident occurred on private property or on an area

accessible to the public. Quite frankly, the admission of the photographs became highly

relevant and probative, and certainly assisted this Court, as the trier of fact, m

understanding the general lay-out of the area where the subject incident occurred.




                                                3
       Rule 401 defines "relevant evidence" as follows:

          "Relevant evidence" means evidence having any tendency to make the
          existence of any fact that is of consequence to the determination of the
          action more probable or less probable than it would be without the
          evidence.

        (b) That the Court erred in its conclusion that the Commonwealth         sustained

its burden of proof beyond reasonable doubt which is contrary to the evidence.

        (c) That the Court     erred in finding that the Defendant         was the person

reported as lying in the alley pursuant to the radio dispatch.

       (d) That the Court erred in concluding that the Defendant was under the

influence of alcohol and/or a controlled      substance     to the extent that he posed a

potential danger to himself or others.

        (t)   That the Court erred in determining     that the Defendant was manifestly

under the influence     of alcohol and/or    a controlled     substance   and as such the

Commonwealth      could not sustain its burden of proof.

       The test for sufficiency of evidence in a criminal case is whether, viewing all the

evidence admitted at trial in a light most favorable to the Commonwealth, there is

sufficient evidence to enable the trier of fact to find every element of the crime beyond a

reasonable doubt. Commonwealth v. Tribble, 467 A.2d 1130 (Pa. 1983).




                                             4
       When reviewing the results of non-jury trial, the Superior Court gives great

deference to the factual findings of the trial court. Recreation Land Corp. v. Hartzfeld,

947 A.2d 771 (Pa. Super. 2008).

       In addressing alleged errors (b) through (d) and (f), we herein incorporate our

Opinion and Order dated September 17, 2015.       In entering our Opinion and Order, we

found the testimony of the Commonwealth witnesses, Sergeant Robert Archey and

Patrolman Erik Stirk, to be credible. As the trial judge, we were in a position to observe

the law enforcement officers during their testimony, including the cross-examination by

defense counsel.

       (e) That the Courterredin determining that the Defendant was in a public

place, when he was on private property.

       In our Opinion and Order dated September 17, 2015, we found that the Defendant

was the individual laying in the alleyway that prompted the 9-1-1 dispatch [Finding of

Fact No 1; Conclusion of Law No. 3]. We also found that when law enforcement arrived

on scene, the Defendant was standing on the northside of the alley leaning against a van

[F.. of F. No. 4]. The van was in a parking spot [F. of F. No. 12] near the alley and that
both the van and alley are visible to the public [F. of F. No. 16 and Commonwealth

Exhibits 1 and 2].

       In our Conclusion of Law [No. 7], we cited the case of Commonwealth v.

Whritenour, 751 A.2d 687 (Pa. Super. 2000) in support of our decision.

       In Whritenour, the defendant was convicted of public drunkenness and disorderly

conduct.    Upon appeal, the Superior Court held that the "public elements of public

drunkenness and disorderly conduct were met though the road on which the defendant

was arrested was located in a private community: the community was "public" in that it

consisted ofresidents of the homes of the community, their guests and employees, as well


                                            5
as visitors attending religious events, users of the public library, and delivery people, all

of whom utilized the road. 751 A.2d at 688.

       The Court in Whrltenour further noted that Black's Law Dictionary (5th Ed.

1979) defines private property as "such property as belongs absolutely to an individual,

and of which he has the exclusive right of disposition." 751 A.2d at 688.

        In further support of our decision, we cite Commonwealth v. Meyer, 431 A .2d

287 (Pa. Super. 1981), wherein the Court observed that

               [t]he term "public" does appear, however, in two places in the Crimes
               Code: in the section dealing with prostitution, section 5902, and in the
               section dealing with disorderly conduct, section 5503.          Section
               5902(:f) defines it as "any place to which the public or any substantial
               group thereof has access." The ordinary meaning of ''access" is: "the
               right to enter or make use of;" "the state or quality of being easy to
               enter."

               Section 5503(c) defines public places as, inter alia, "any premises
               which are open to the public."

        In the case before us, the alleyway and parking lot were open; visible and

accessible to the public.      Certainly, the residents of the homes located in the general

vicinity (and their guests, as the Defendant was on the date in question), had access to

both the alleyway and parking lot.       Therefore, the subject alleyway and parking lot fails

to fit the definition of private property as set forth above.


        (g) That the Court erred in failing to consider the transcript used in the

omnibus pretrial hearing to find inconsistencies in the officer's testimony.

        (h) That Court appointed legal counsel failed to have the Court adopt said

transcript as an exhibit.

        Defense counsel asserted that he "failed to have the Court adopt said transcript as

an exhibit".     It appears that counsel is raising an issue regarding his own effectiveness.




                                                 6
         In a claim of ineffective assistance of counsel, a petitioner must plead and prove

by a preponderance of the evidence that (1) the underlying substantive claim has arguable

merit; (2) counsel whose effectiveness is being challenged did not have a reasonable

basis for his or her actions or failure to act; and (3) the petitioner suffered prejudice as a

result of that counsel's deficiency. Commonwealth v. McGill, 832 A.2d 1014, 1020 (Pa.

2003).

         We find no error by trial counsel. The Commonwealth witnesses were subject to

cross-examination. As stated above, we found their testimony to be credible. To adopt

the pretrial transcript as an exhibit would have had no effect.

         Therefore, we respectfully request your Honorable Superior Court of

Pennsylvania to affirm our Opinion and Order of September 17, 2015 and our judgment

of sentence.




                                                                    n                    J.

Dated: October ~      8 , 2015




                                              7
     IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA

                                                    CR 2700- 2014

v.

JAMES M. STRUNK,                                                        C-)
                                                                        ,~                :.r\

           DEFENDANT                                                    r~--.              ,J)
                                                                         ~~\ ~-·:~. , .     1.:~;


HON. TIMOTHY M. SULLIVAN

JACKIE ATHERTON-BERNARD, ESQUIRE
EDWARD E. ZANG, ESQUIRE



                               OPINION AND ORDER


FACTUAL/PROCEDURAL HISTORY:

        The Defendant, James M. Strunk, was originally charged with Use/Possession
of Drug Paraphernalia and Public Drunkenness for an incident which allegedly
occurred on or about October 15, 2014 within the City of Altoona. The Commonwealth
later withdrew the Use/Possession of Drug Paraphernalia charge, as confirmed in an
Order entered July 13, 2015 by the Honorable Wade A. Kagarise. The matter proceed
to a summary trial on September 15, 2015, at which time the Commonwealth presented
the testimony of Sergeant Robert Archey of the Blair County Sheriffs Office and
Patrolman Erik Stirk of the Altoona Police Department. The Defendant testified in his
own behalf. We now proceed to make the following:

FINDINGS OF FACT:

       1.     On October 15, 2014, at approximately 12:50 p.m., the Altoona Police
were dispatched to the area of Second Street and Fifth Avenue Alley within the City of
Altoona due to a report of an individual lying in the alley.

       2.       On the date and at the time in question, Sergeant Robert Archey was on
duty and in full uniform within his employment by the Blair County Sheriffs Office.

       3.       On the same date and time, Patrolman Erik Stirk was on duty, in full
uniform and in a marked police cruiser within his employment as a City of Altoona
Police Officer.


                                          1
        4.      Sergeant Archey was the first to arrive on scene. As he approached the
comer of Second Street and Fifth Avenue Alley, a woman pointed in the direction of the
alley. When Sergeant Archey went to the alley, there was no one lying on the ground,
however, he did observe a male (later identified as the Defendant) standing on the
northside of the alley leaning against a vehicle (a van).

        5.      Sergeant Archey approached the Defendant and noted that he was unstable
and unsteady on his feet.       As he spoke, Sergeant Archey indicated that the Defendant
"seemed out of it, "confused", "happy and smiling", and that the Defendant commented
that he was 'just a little high".

       6.      The Defendant stated that he knew the owner of the van against which he
was leaning.

        7.     As the Defendant started walking toward the rear of the van, Sergeant
Archey again observed that he was unsteady and swaying. The Defendant then· began
walking toward the front of the van, at which time, Sergeant Archey escorted him toward
the rear and observed a hypodermic needle with an orange cap lying on the ground by the
tire where the Defendant had originally been standing.

        8.      Patrolman Stirk confirmed that he received a dispatch around 12:50 p.m.
regarding a person lying in the alley, activated his siren and emergency lights and
traveled to the scene.

       9.      While driving to the scene, Patrolman Stirk observed two people pointing
toward the alley and as he turned down toward the alley, noticed Sergeant Archey
speaking to the Defendant, who was behind the van in the driveway.

        10.    Patrolman Stirk exited his police cruiser and spoke to the Defendant,
noting that he slurred his speech and was unsteady on his feet as he tried to walk around
the vehicle.

        11.   When Patrolman Stirk arrived on the scene, Sergeant Archey pointed out
the hypodermic needle to Patrolman Stirk, who took same into evidence.

        12.     The van against which the Defendant was leaning was in a parking spot
near the alley.


        13.    Patrolman Stirk confirmed that he had safety concerns as the original
dispatch was that there was unresponsive male in the alley. He arrived on scene within
five minutes of the dispatch.

       14.    After Sergeant Archey pointed out the hypodermic needle, Patrolman Stirk
placed the Defendant in custody and then detected an odor of alcoholic beverage
emanating from his breath.




                                            2
        15.    Both Sergeant Archey and Patrolman Stirk confirmed that alleys in the
City of Altoona are approximately 15 feet wide. Patrolman Stirk noted that the back of
the van was within 1 to 2 feet of the alley. In this particular area, the houses are situated
very close together.

        16.      Both Sergeant Archey and Patrolman Stirk confirmed that the van and
alley are visible to the public and are not hidden or obstructed in any way.

         17.   Patrolman Stirk, based upon his experience and training, opined that the
Defendant was under the influence of alcohol and/or a controlled substance and perceived
that the Defendant posed a danger to himself or others, or constituted a public nuisance.

        18.   Both Sergeant Archey and Patrolman Stirk made an in-court identification
of the Defendant as being the individual involved on the date of incident.

       19.      At no time did Sergeant Archey or Patrolman Stirk observe any bruising,
scratches, cuts or gravel about the Defendant's person.

       20.    Both Sergeant Archey and Patrolman Stirk confirmed that the Defendant
was cooperative with them.

       21.    Sergeant Archey recalled an ambulance coming to the scene, although
Patrolman Stirk did not recall seeing an ambulance. Both confirmed that to their
knowledge, the Defendant did not receive any medical treatment at the scene or later in
the day.

        22.    Patrolman Stirk confirmed that there was no blood alcohol test nor drug
test performed on the Defendant.

        23.     Patrolman Stirk later opined that based upon his experience, training and
observations, that he felt to allow the Defendant to walk the streets of Altoona would
pose a risk to himself and/or others.

       24.     The Defendant admitted during his testimony that he was in the area of the
alley way of Second Street and Fifth Avenue and standing by the van on the date and at
the time in question. He indicated that a friend of his (Frank Lang) lived in the house
nearby. He further acknowledged that he is aware that his friend has pending drug
delivery charges.

       25.      The Defendant confirmed that he spoke to both Sergeant Archey and
Patrolman Stirk on scene. Although the Defendant did not specifically recall, he
admitted that he could have said that he "may be a little high."

       26.     Commonwealth Exhibits 1 and 2, being photographs, depict the alley way
and area in question where law enforcement confronted the Defendant on the date and at
the time in question.

       27.    We find the testimony of the Commonwealth witnesses, Sergeant Archey,
and Patrolman Stirk, to be credible and truthful in all respects.
                                             3
      28.     During his testimony, the Defendant admitted that he "may have fibbed"
when he asked the police officers "Why are you here?" when they arrived on scene.

       In light of the foregoing Findings of Fact, we hereby make the following


CONCLUSIONS OF LAW:

        1.     The Commonwealth has sustained its burden of proof in proving each and
every element of the charge of Public Drunkenness, 18 Pa. C.S.A. Section 5505, beyond
a reasonable doubt.

       2.     We specifically find that the location where law enforcement confronted
the Defendant constitutes a "public place".

        3.    We find that circumstantial evidence establishes that the Defendant was
the person who was reported as lying in the alley through the dispatch received by both
Sergeant Archey and Patrolman Stirk.

        4.      The testimony by the Commonwealth witnesses that they observed the
Defendant being unsteady and unstable on his feet, swaying and having a staggered gate,
slurring his speech and further, Patrolman Stirk detecting an odor of alcoholic beverage
emanating from the Defendant's breath, all support the Commonwealth's case that the
Defendant was "manifestly under the influence of alcohol or a controlled substance" on
the subject date of incident.

        5.     We find that the Commonwealth established through circumstantial
evidence, that the Defendant was the individual lying in the alley that prompted the
dispatch.

        6.      The Defendant was under the influence of alcohol and/or controlled
substance to the extent that he posed a potential danger to himself or others, or where he
potentially could annoy persons in his vicinity, consistent with Patrolman Stirk's
testimony.

       7.     "Public elements of offenses of public drunkenness and disorderly conduct
were met, though road on which defendant was arrested was located in a private
community; the community was "public" in that it consisted of residents of the homes of
the community, their guests . . . all of whom utilized the road." Commonwealth V.
Whritenour, 751 A.2d 687, (Pa. Super. 2000), appeal denied 761 A.2d 550, 563 Pa. 701.


       8.     An individual may be convicted of public drunkenness under this section,
even though the arrest for the offense is made on private property. Commonwealth v.
Johnson, 47 Pa. D.&C.3d 261 ((1986).




                                             4
       9.    "Manifest" is defined as apparent to the senses or the mind; obvious. [See
Webster's New World Compact Office Dictionary, Fourth Edition 2003].

         10.   The observations by Sergeant Archey and Patrolman Stirk concerning the
Defendant, as set forth in Conclusion of Law #4 above, establish beyond a reasonable
doubt the element of the Defendant being "manifestly" under the influence of alcohol or a
controlled substance.

       In consideration of the foregoing we enter the following




0



               R




                              D




                                             E




                                                            R




                                            5
     IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA

                                               : CR 2700-2014

v.

JAMES M. STRUNK,
           DEFENDANT



HON. TIMOTHY M. SULLIVAN                       PRESIDING JUDGE

JACKIE ATHERTON-BERNARD,       ESQUIRE         CHIEF ASST. DISTRICT ATTY.
EDWARD E. ZANG, ESQUIRE                        COUNSEL FOR DEFENDANT




                                   ORDER

       AND NOW, this    I '7-rt. day of September, 2015, based upon the foregoing
Findings of Fact and Conclusions of Law, it is hereby ORDERED, DIRECTED and

DECREED that the Defendant, James M. Strunk, is adjudicated         guilty of the

summary offense of Public Drunkenness.   A sentencing date shall be scheduled under

separate Order.




                                                                                      s